DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2, 9, and 17) in the reply filed on May 17, 2022 is acknowledged.
After further review, the restriction requirement between inventions I, II, III, IV, and V, as set forth in the Office action mailed on March 24, 2022, is hereby withdrawn and all pending claims are fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding claims 1, 8, and 16; the claims recite a method, system, and non-transitory computer storage medium, respectively.  
The limitations of “determining a normalized differential trace based on the collection of Rayleigh traces; determining, based on the normalized differential trace, the location in the optical fiber of the vibration; and determining, based on the raw Rayleigh traces, the vibration frequency”, as required by claims 1 and 16, and “to determine a location and frequency of a vibration of the optical fiber at a location along the optical fiber, based on normalized differential trace that is determined based on a plurality of backscattered Rayleigh traces”, as required by claim 8, as drafted, is a process or function that, under its broadest reasonable interpretation, covers mathematical concepts, including mathematical relationships, mathematical formulas or equations, and/or mathematical calculations.   
Other than the recitation of “a sensor configured to” in claim 8 or “a data processing apparatus to perform operations” in claim 16, nothing in claims 1, 8, or 16 precludes the step from practically being mathematical calculations.  For example, but for the “a sensor configured to” or “a data processing apparatus to perform operations” language, “determining” or “to determine” in the context of claims 1, 8, and 16  encompasses the use of mathematical concepts to determine the normalized differential trace, the location of the vibration, and the vibration frequency. 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components (i.e. a sensor configured to and/or a data processing apparatus to perform operations), then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claim 1, 8, and 16 each recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 only recites the additional element of “an optical fiber”; claim 8 only recites the additional elements of “a light pulse generator”, “an optical fiber”, and “a sensor”; and claim 16 only recites the additional elements of “a non-transitory computer storage medium”, “a data processing apparatus”, and “an optical fiber”.  Each of these elements, including the optical fiber, the light pulse generator, the sensor, the non-transitory computer storage medium, and the data processing apparatus, are recited at a high-level of generality (i.e. as a generic optical fiber for transmitting an optical signal, as a generic light pulse generator for generating light pulses, as a generic sensor for sensing and/or digitizing light, as a generic non-transitory computer storage medium for storing a computer program, and as a generic data processing apparatus for processing data) such that these elements amount to no more than a generic optical fiber sensor system to apply the exception.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 8, and 16 are directed to an abstract idea.
Claims 1, 8, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited as generic components performing well-understood, routine, conventional activities previously known to the industry, such that the recited hardware is purely functional and generic, adds nothing that is not already present when the steps are considered separately, and simply recites intermediated settlement as performed by a generic sensor system.
The step of “digitizing a plurality of backscattered Rayleigh traces” is a data gathering step that does not provide significantly more.  Data-gathering steps cannot make an otherwise non-statutory claim statutory.
Thus, claims 1, 8, and 16 amount to nothing significantly more than an instruction to apply the abstract idea using generic elements, and these claims are ineligible because they are directed to a judicial exception.  Claims 1, 8, and 16 are not patentable eligible.
Regarding claims 2, 9, and 17; these claims require the optical pulses to be transmitted at a predetermined frequency and that the vibration frequency is determined up to substantially the Nyquist frequency of the predetermined frequency.  Light sources transmit at a predetermined frequency, and thus “optical pulses transmitted at a predetermined frequency” do not contribute significantly more to the abstract idea.  Additionally, the Nyquist frequency is defined by the mathematical formula, fn = ½ Δt, wherein fn is the Nyquist frequency, and when spectra are presented for digital data, the highest frequency shown is the Nyquist frequency, which is therefore the high frequency that may be calculated.  Thus, claims 2, 9, and 17 are directed to an abstract idea, i.e. the Nyquist frequency being the highest frequency that is determinable, which is a known mathematical concept.  Therefore, claims 2, 9, and 17 are not patent eligible.
Regarding claims 3, 10, and 18; the step of “determining the normalized differential trace based on the plurality of Rayleigh traces further comprises determining the normalized differential trace (ΔRN) based on a predetermined number (N) of Rayleigh traces (R) as ΔRN = (Ri+1 - Ri) / Ri , i ϵ [1, N - 1]” is a mathematical concept, and therefore is not patent eligible.    
Regarding claims 4-7, 11-14, and 19; the claims recite additional elements, the additional elements are recited as generic components performing well-understood, routine, conventional activities previously known to the industry, such that the recited hardware is purely functional and generic.  Therefore, claims 4-7, 11-14, and 19 are not patent eligible.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on November 26, 2018; March 11, 2020; December 16, 2020; and May 12, 2021 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Eight (8) sheets of drawings were filed on November 14, 2018 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 105067104 A) in view of Zhang et al. (“Modulated Pulses Based High Spatial Resolution Distributed Fiber System for Multi-Parameter Sensing,” Optics Express, August 2016). 
Regarding claims 1 and 8; Feng et al. discloses a vibration sensor system and method for remotely sensing vibration (see the abstract; see claims 1-3 of Feng et la.), the method comprising: 
transmitting a plurality of optical pulses through an optical fiber (sensing optical fiber 6) at a predetermined frequency (laser source 1 emits a continuous light through a modulator 3 that converts the continuous light to pulsed light at a predetermined frequency); 
detecting a plurality of backscattered Rayleigh traces (K scattering traces; see claim 3 of Feng et al.) from the optical fiber based on a vibration of the optical fiber at a vibration frequency at a location along the optical fiber (see the abstract); 
determining, based on the normalized differential trace, the location (precise position; see the abstract) in the optical fiber of the vibration; and 
determining, based on the raw Rayleigh traces (K scattering traces), the vibration frequency (see the abstract), and:
the system comprising:
a light pulse generator (laser source 1 and acousto-optic modulator 3) configured to provide a plurality of optical pulses; 
an optical fiber (sensing fiber 6) having a predetermined length and configured to guide the optical pulses; 
a sensor (photoelectric detector 18; see Figure 1 and the abstract) configured to determine a location and frequency of a vibration of the optical fiber (6) at a location along the optical fiber (6), based on a plurality of backscattered Rayleigh traces (K scattering traces, which are Rayleigh traces).  
Feng et al. does not disclose determining a normalized differential trace based on the collection of Rayleigh traces.
The system disclosed by Feng et al. is a phase-sensitive OTDR fiber sensor system.  Zhang et al. teaches that normalized traces eliminate interference fading, thereby improving signal-to-noise ratio (SNR) and improving detection results in phase-sensitive OTDR fiber sensor systems (see the discussion in section 3.2 Vibration detection result). 
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to determine a normalized differential trace based on the collection of Rayleigh traces in the invention of Feng et al. for the purpose of improving signal-to-noise ratio and eliminating interference fading to improve the detection results in the phase-sensitive OTDR fiber sensor system of Feng et al.
Regarding claims 3 and 10; Feng et al. teaches that determining the normalized differential trace based on the plurality of Rayleigh traces (Rayleigh scattering traces) further comprises determining the normalized differential trace (ΔRN) based on a predetermined number (N) of Rayleigh traces (R) as ΔRN = (Ri+1 - Ri) / Ri , i ϵ [1, N - 1] (see paragraphs 56 and 57).  
Regarding claims 4 and 11; Feng et al. teaches that transmitting a plurality of optical pulses through an optical fiber (6; see Figure 1; see paragraphs 26-28) at a predetermined frequency comprises: 
generating, by a light source (laser light source 1), continuous-wave light; 
converting, by a first optical modulator (acousto-optic modulator 3), the continuous-wave light into the plurality of optical pulses having the predetermined frequency; 
amplifying, by an optical amplifier (first erbium-doped optical fiber amplifier 4), the plurality of optical pulses; 
directing the optical pulses to a first port of an optical circulator (optical circulator 5); and 
directing, by the optical circulator (5), the optical pulses to a second port of the optical circulator in optical communication with the optical fiber (sensing optical fiber 6); 
wherein the second port is also configured to receive the backscattering light of the Rayleigh traces and prove the backscattered Rayleigh traces to a third port that is in optical communication with the sensor (photoelectric detector 18; see Figure 1).  
Regarding claims 6 and 13; Feng et al. teaches the method of claim 4, further comprising: 
receiving, at the second port of the optical circulator (5), the backscattered Rayleigh traces; 
directing the backscattered Rayleigh traces to a third port of the optical circulator (5); 
amplifying, by a second optical amplifier (second erbium-doped optical fiber amplifier 7), the backscattered Rayleigh traces; 
filtering, by a Bragg grating (FBG 9), the amplified backscattered Rayleigh traces; and 
converting, by a photodetector (first photoelectric detector 18) in optical communication with the third port, the filtered backscattered Rayleigh traces into a plurality of analog electrical signals (see Figure 1 and paragraphs 22-37).  
Regarding claims 7 and 14; The examiner takes Official notice that distributed acoustic fiber sensing systems are known to routinely use single-mode optical fibers.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a single-mode optical fiber as the sensing optical fiber (6) under test in the invention of Feng et al.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 105067104 A) in view of Zhang et al. (“Modulated Pulses Based High Spatial Resolution Distributed Fiber System for Multi-Parameter Sensing,” Optics Express, August 2016), and in further view of Cedilnik (US 2019/0128731 A1).
Regarding claims 2 and 9; Feng et al. discloses that the collection of optical pulses is transmitted at a predetermined frequency (the probe optical pulse light is transmitted along sensing fiber 6, wherein the pulses have a predetermined frequency after passing through the optical modulator 3).  Feng et al. and Zhang et al. do not specifically disclose that the vibration frequency is determined up to substantially the Nyquist frequency of the predetermined frequency.   
In signal processing, the known Nyquist sampling theorem states that a bandlimited signal, which is bandlimited to a frequency fmax, may be reconstructed exactly from a sequence of equidistant sampling values, if the signal is sampled with a sampling frequency greater than 2×fmax (Nyquist frequency) such that the Nyquist criterion indicates that a signal must be sampled at least twice as often as its highest frequency to enable correct reconstruction of the signal (see paragraph 13 of Cedilnik).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to determine the vibration frequency up to substantially the Nyquist frequency of the predetermined frequency by using a sampling frequency greater than the Nyquist frequency to enable correct reconstruction of the signal, thereby improving the results of the sensor system.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 105067104 A) in view of Zhang et al. (“Modulated Pulses Based High Spatial Resolution Distributed Fiber System for Multi-Parameter Sensing,” Optics Express, August 2016), and in further view of Faber et al. (US 2013/0265851 A1).
Regarding claims 15, 16, and 19; Feng et al. in view of Zhang et al. teaches or suggests the system and method, as discussed above with respect to claims 1 and 8, the method including the steps of:
transmitting the plurality of optical pulses through the optical fiber (6; see Figure 1 of Feng et al.) at a predetermined frequency (the light emitted by laser 1 and modulated my modulator 3 has a predetermined frequency); 
detecting the backscattering of the Rayleigh traces from the optical fiber (photoelectric detector 18 detects the backscattered light from the sensing optical fiber 6) based 30Attorney Docket No.: 38136-0568001/SA7557on a vibration of the optical fiber (6) at a vibration frequency at a location along the optical fiber (6); 
digitizing a plurality of backscattered Rayleigh traces from an optical fiber (6) based on a vibration of the optical fiber (6) at a vibration frequency at a location along the optical fiber (6; the photoelectric detector digitizes the traces);
determining a normalized differential trace based on the collection of Rayleigh traces (Zhang et al. suggests determining normalized different traces based on the collection of Rayleigh traces, as discussed above with respect to claims 1 and 8); 
determining, based on the normalized differential trace, the location in the optical fiber (6) of the vibration (see the abstract of Feng et al.); and 
determining, based on the raw Rayleigh traces, the vibration frequency (see the abstract of Feng et al.).  
Feng et al. does not disclose a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising the method steps. 
	Faber et al. teaches that a sensor system (see the title and entire disclosure) may be implemented in digital electronic circuitry, computer hardware, computer firmware, computer software, or any combination thereof, including a program storage device or computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor or programmable control device (see paragraph 273).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to incorporate into the invention of Feng et al. a non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising the method steps for the purpose of providing an efficient control system that collects and stores data with known computer equipment.
Regarding claim 18; Feng et al. teaches that determining the normalized differential trace based on the plurality of Rayleigh traces (Rayleigh scattering traces) further comprises determining the normalized differential trace (ΔRN) based on a predetermined number (N) of Rayleigh traces (R) as ΔRN = (Ri+1 - Ri) / Ri , i ϵ [1, N - 1] (see paragraphs 56 and 57).  

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 105067104 A) in view of Zhang et al. (“Modulated Pulses Based High Spatial Resolution Distributed Fiber System for Multi-Parameter Sensing,” Optics Express, August 2016) and Faber et al. (US 2013/0265851 A1), and in further view of Cedilnik (US 2019/0128731 A1).
Regarding claim 17; Feng et al. discloses that the collection of optical pulses is transmitted at a predetermined frequency (the probe optical pulse light is transmitted along sensing fiber 6, wherein the pulses have a predetermined frequency after passing through the optical modulator 3).  Feng et al., Zhang et al., and Faber et al. do not specifically disclose that the vibration frequency is determined up to substantially the Nyquist frequency of the predetermined frequency.   
In signal processing, the known Nyquist sampling theorem states that a bandlimited signal, which is bandlimited to a frequency fmax, may be reconstructed exactly from a sequence of equidistant sampling values, if the signal is sampled with a sampling frequency greater than 2×fmax (Nyquist frequency) such that the Nyquist criterion indicates that a signal must be sampled at least twice as often as its highest frequency to enable correct reconstruction of the signal (see paragraph 13 of Cedilnik).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to determine the vibration frequency up to substantially the Nyquist frequency of the predetermined frequency by using a sampling frequency greater than the Nyquist frequency to enable correct reconstruction of the signal, thereby improving the results of the sensor system.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 U.S.C. § 101, which is set forth above, is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The method defined by claim 5, further comprising: 
tuning, by a first polarization controller, the continuous-wave light; 
tuning, by a second polarization controller, the plurality of optical pulses; and 
enhancing, by a second optical modulator configured to operate substantially in synchronicity with the first optical modulator, an extinction ratio of the optical pulses
in combination with all of the limitations of base claim 1 and intervening claim 4; or
 The system defined by claim 12, further comprising: 
a first polarization controller configured to tune the continuous-wave light; 
a second polarization controller configured to tune the plurality of optical pulses; and 
a second optical modulator configured to operate substantially in synchronicity with the first optical modulator to enhance an extinction ratio of the optical pulses;
in combination with all of the limitations of base claim 1 and intervening claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ata et al. (WO 2017/156334 A1) discloses a distributed acoustic fiber sensor system (see Figure 2);
Hartog et al. (CA 2 854 124 A1) discloses a coherent-detection optical time domain reflectometry system (see the abstract and Figures 1 and 2);
Wu et al. (US 2016/0275788 A1) discloses an OTDR fiber sensing system (see the entire disclosure); and
Milione et al. (US 2017/0211970 A1) discloses a distributed acoustic sensor system (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874